974 F.2d 1332
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dean W. SWORD, JR., Plaintiff-Appellant,v.Ronald J. WYLES;  Regina L. Wyles, Defendants-Appellees.
No. 91-1633.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 4, 1992Decided:  September 4, 1992

Frank J. Santoro, James R. Sheeran, MARCUS, SANTORO & KOZAK, Portsmouth, Virginia, for Appellant.  David H. Adams, CLARK & STANT, P.C., Virginia Beach, Virginia, for Appellees.
Before PHILLIPS and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
In accordance with the joint motion of the parties, and on the authority of  Patterson v. Shumate, 60 U.S.L.W. 4550 (U.S. June 16, 1992) (No. 91-913), we summarily affirm the judgment of the district court.

AFFIRMED